Citation Nr: 1735084	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  09-36 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as bipolar disorder with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO. A copy of the hearing transcript is of record and has been reviewed.

The Board remanded the case for additional development in February 2012, January 2015, and March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In March 2016, the Board remanded this case for an addendum opinion to determine the following: whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disabilities including schizotypal disorder, depression, and mood disorder preexisted his entry into active military service; if the Veteran's acquired psychiatric disabilities clearly and unmistakably preexisted service is there also clear and unmistakable evidence that such disabilities were not aggravated to a permanent degree in service beyond the natural progression of the disease; if the medical examiner found no clear and unmistakable evidence of a preexisting disability that was permanently aggravated beyond the natural progression during service, the examiner was to determine whether it is at least likely as not that the Veteran's acquired psychiatric disabilities began in, or were related to, active military service; and whether the Veteran's separate acquired psychiatric disabilities represented superimposed disease or injury on his preexisting personality disorders in service resulting in a current psychiatric disorder. The Board remand directed the examiner to reconcile any opinion within the service personal records, Social Security Administration (SSA) records, the March 2009 VA opinion, and the Veteran's contentions, to include his competent lay evidence regarding his pre-service, in-service, and post-service psychiatric symptomatology, as well as his testimony at his April 2011 Board hearing. The Board also directed the examiner to fully articulate a sound reasoning for all conclusions made.

In May 2016, VA provided an addendum psychiatric opinion. The examiner opined that there is clear and unmistakable evidence that the Veteran's acquired psychiatric disabilities as opposed to his personality disorder preexisted his entry into military service. The examiner reasoned that the Veteran had reported a history of addiction beginning three years before service and the examiner implied that his acquired psychiatric disorder was a substance induced mood disorder.

In June 2016, another addendum opinion was provided by the same examiner that provided the May 2016 opinion. The examiner opined that there is clear and unmistakable evidence that his acquired psychiatric disabilities were not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease. The examiner also opined that there is no clear and unmistakable evidence that his separate acquired psychiatric disorders were not superimposed upon the preexisting personality disorder(s) in service resulting in a current psychiatric disorder. The examiner provided no rationale for these opinions.

In February 2017 VA provided another addendum psychiatric opinion. The examiner opined that the Veteran's current psychiatric diagnosis is, and has always been, substance induced mood disorder. The examiner reasoned that the Veteran's various diagnoses are all subsumed under the substance induced mood disorder, and that disorder is part of this personality disorder diagnosis.  

The Board finds that the examiners' opinions are inadequate for adjudication. The May 2016 psychiatric opinion did not include an opinion as to whether the Veteran's acquired psychiatric disorders were aggravated by the Veteran's service. See 38 U.S.C.A. § 1111 (West 2014). The June 2016 psychiatric opinion, which included a negative aggravation opinion, did not include a rationale that supported the examiner's opinion. See Stefl v. Nicholson  21 Vet. App. 120, 124 (2007). The examiner also opined that there was no clear and unmistakable evidence that an acquired psychiatric disorder was superimposed on the Veteran's personality disorder resulting in a current psychiatric disorder, however the examiner did not provide a rationale for this opinion. Id. Further, a determination that an acquired psychiatric disorder superimposed itself upon a personality disorder causing a current psychiatric disorder does not require clear and unmistakable evidence, rather it only requires at least as likely as not, a lower standard. Finally, the February 2017 psychiatric opinion that the Veteran's psychiatric disorder is substance induce mood disorder and that disorder is subsumed by the Veteran's personality disorder did not reconcile any opinion within the service personal records, Social Security Administration (SSA) records, the March 2009 VA opinion, or the June 2015, May 2016, and June 2016 addendum opinions. Therefore, the Board finds that the May 2016, June 2016, and February 2017 examinations are inadequate for adjudication. Thus a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum psychiatric opinion, from an appropriate examiner, that fully responds to the inquiries below. If the examiner determines that another VA examination is required, so schedule the Veteran. 

After reviewing the record and considering all appropriate symptoms and diagnoses, including the Veteran's diagnosed schizotypal disorder, depression and mood disorder, the examiner should opine as to the following: 

(a) Is there clear and unmistakable evidence that the Veteran's acquired psychiatric disabilities (as opposed to personality disorder(s), for which service connection may not be granted), including, but not limited to, schizotypal disorder, depression, and mood disorder, preexisted his entry into active military service?

(b) If it is found that the Veteran's acquired psychiatric disabilities, including, but not limited to, schizotypal disorder, depression, and mood disorder, clearly and unmistakably preexisted service, is there also clear and unmistakable evidence that such were not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

(c) If it is found that there is no clear and unmistakable evidence of a preexisting acquired psychiatric disability that was permanently aggravated beyond the natural progression during service, is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disabilities (as opposed to personality disorder(s), for which service connection may not be granted), including, but not limited to, schizotypal disorder, depression, and mood disorder, began in or is related to active military service? 

(d) As the Veteran carries a diagnosis of a personality disorder, both schizotypal personality disorder and borderline disorder, as well as acquired psychiatric disabilities, including, but not limited to, schizotypal disorder, depression, and mood disorder, is it at least as likely as not (50 percent or greater probability) that there was disease or injury in service superimposed upon his preexisting personality disorder(s) in service that resulted in a current psychiatric disorder?

The examiner is asked to reconcile any opinion with any service personnel records, the Social Security Administration (SSA) records, the March 2009 VA opinion, June 2015; May 2016; and February 2017 addendum opinions, and the Veteran's contentions, to include his competent lay evidence regarding his pre-service, in-service, and post-service psychiatric symptomatology, as well as his testimony at his April 2011 Board hearing. 

A complete rationale should be provided for each opinion given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. Next, review the medical opinion report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered or do not contain a complete rationale for the medical opinions proffered.

3. Finally, readjudicate the claim on appeal. If the claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




